Citation Nr: 1504030	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-30 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran had active military service from January 1961 to January 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.
FINDING OF FACT

The Veteran did not have any active military, naval, or air service during a period of war.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension have not all been met.  38 U.S.C.A. §§ 1521, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.2, 3.3 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Nonservice-Connected Pension

The Veteran is requesting nonservice-connected pension benefits.  The law authorizes the payment of a nonservice-connected disability pension to a wartime Veteran who has the requisite service and who is permanently and totally disabled. Basic entitlement exists if a Veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23; 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3).

Eligibility for nonservice-connected disability pension is first dependent upon the Veteran meeting threshold service requirements of 38 U.S.C.A. § 1521.  Under that section, a veteran meets the necessary service requirements if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

The Vietnam War is included among the recognized periods of war. 38 U.S.C.A. § 101(11); 38 C.F.R. § 3.2.  The Vietnam era is defined as: (A) the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the Republic of Vietnam during that period; and (B) the period beginning on August 5, 1964, and ending on May 7, 1975, in all other cases. 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f). VA's determination of whether a claimant's service meets these threshold requirements is usually dependent upon service department records verifying the character of a claimant's service.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992).

The Veteran's DD 214 reflects that the Veteran served on active duty from January 1961 to January 1963.  He was then assigned to the ready reserves.  The Veteran contends that he served in Vietnam during active duty, even though his records do not confirm this allegation.  

Associated with the claims file are June 2011 and September 2011 Personnel Information Exchange System (PIES) responses to VA's request to verify whether the Veteran had service in Vietnam.  The responses were that the evidence did not substantiate any service in the Republic of Vietnam, providing evidence against this claim. 

Although the Veteran completed more than 90 days of active service his DD Form 214 fails to reflect in-country service in Vietnam.  He has not provided any evidence to support his contentions of serving in Vietnam.  His service personnel records show that he was stationed in Puerto Rico, South Carolina, Germany, and New York.  Further evidence against his unsubstantiated claims of serving in Vietnam are the PIES responses noted above which reflect no record of the Veteran's alleged service in the Republic of Vietnam.  

Since the Veteran did not have any in-country service in Vietnam he must have served between August 5, 1964 and May 7, 1975 to be eligible for nonservice-connected pension benefits.  He does not meet this requirement.  The Board further notes that the Veteran was not released or discharged from service for a service-connected disability.

The Board finds that the criteria for qualifying service set forth at 38 U.S.C.A. § 1521(j) and 38 C.F.R. § 3.6 are not met.  Lacking qualifying service, the basic eligibility requirements for VA pension benefits are not met, and the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).

II.  Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In this case, adequate notice was provided in a letter sent to the Veteran in December 2010.  Here, the case turns on whether the service requirements for nonservice-connected pension are met.  There is no indication of any outstanding evidence going to whether those requirements were met.  As such, VA has no further duty to assist the Veteran in substantiating his claim.

ORDER

Entitlement to nonservice-connected pension is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


